Citation Nr: 1826075	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  06-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for left knee disability,  claimed  as secondary to service-connected right knee and right foot sciatic neuropathy, and/or lumbar and thoracic spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for recurrent right foot strain.

3.  Entitlement to an initial rating in excess of 10 percent for back disability, identified as thoracic spine degenerative disc disease prior to February 20, 2009, and thoracic and lumbar spine degenerative disc disease with anterolisthesis since that date.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant,  had active duty service from November 1987 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from decisions issued by the ROs in Portland, Oregon and Reno, Nevada.  First, an August 2007 decision from a Decision Review Officer (DRO) at the Portland RO granted service connection for recurrent right foot strain and assigned a 10 percent disability rating, effective October 24, 2001.  In October 2007, the Veteran filed a notice of disagreement (NOD) with the assigned rating and effective date.  The RO issued a statement of the case (SOC) in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008. 

In June 2009, the Veteran testified about the initial rating and effective date for his right foot disability, among other issues, during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In September 2009, the Board, inter alia, denied entitlement to an effective date earlier than October 24, 2001, for the award of service connection for recurrent right foot strain, to include on the basis of clear and unmistakable error (CUE).  The Board also remanded the claim for a higher initial rating for recurrent right foot strain to the agency of original jurisdiction (AOJ) for further development.

In a May 2010 rating decision, the Portland RO denied, inter alia, the claim for service connection for a left knee disorder.  The Veteran filed an NOD in November 2010.  In June 2011, the Board remanded this issue to the RO on a procedural basis to furnish the Veteran an SOC, the next step in an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2017).  An SOC was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9) in November 2012.

In June 2011, the Board also remanded the right foot initial rating claim to the AOJ for additional development.

Meanwhile, the Veteran had appealed the Board's September 2009 decision denying an earlier effective date for the award of service connection for recurrent right foot strain on the basis of CUE to the United States Court of Appeals for Veteran's Claims (Court).  In an August 2011 Memorandum Decision, the Court affirmed the Board's September 2009 decision.

Also in August 2011, the Veteran's pending VA appeal was transferred to the jurisdiction of the Reno RO after he relocated to the area.

The third perfected appeal issue before the Board comes from a January 2016 rating decision in which the Reno RO granted service connection for thoracic spine degenerative disc disease and assigned an initial 10 percent disability rating, from July 15, 2002, and assigned an initial 10 percent disability rating for thoracic spine degenerative disc disease combined with lumbar spine degenerative disc disease with anterolisthesis L5-S1, from February 20, 2009.  The Veteran filed an NOD in May 2016 with the rating assigned in the January 2016 decision.  

In February 2017, the Board denied the Veteran's the matter of whether there was CUE in a February 1990 rating decision which denied service connection for a right foot disorder.  The Board also remanded, inter alia, the issues of entitlement to service connection for a left knee disorder and entitlement to a higher initial rating for recurrent right foot strain to the AOJ for further development.  

While the service connection and higher rating claims addressed in the Board's February 2017 remand were in remand status, the RO issued an SOC in December 2017 which addressed the rating assigned for the service-connected back disability in the January 2016 rating decision.  The Veteran filed a substantive appeal (via a statement submitted in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2018.  After completing the development requested in the February 2017 remand, the AOJ otherwise continued to deny the claims for service connection for a left knee disorder and for a higher initial rating for recurrent right foot strain (as reflected in a January 2018 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

Because the claims for higher ratings involve disagreement with the initial ratings assigned following the grant of service connection for the service-connected right foot and back disabilities, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board points out that the issue of entitlement to an initial rating in excess of 10 percent for left leg sciatic neuropathy was remanded to the AOJ in February 2017 for issuance of an SOC, and to afford the Veteran an opportunity to percent an appeal as to that matter.   In a December 2017 decision, a DRO granted an initial 20 percent rating for left leg sciatic neuropathy, from February 20, 2009.  Based on the Veteran's contentions with regard to the proper rating for his left leg sciatic neuropathy, the DRO determined that this was a full grant of the benefit sought on appeal, and the appeal as to this issue was closed..

Additionally, the Board notes that, in an April 2015 rating decision, the RO granted service connection for right knee disability and assigned an initial 10 percent disability rating, from October 24, 2001.  In April 2016, the Veteran filed an NOD with regard to the rating assigned in the April 2015 decision, and an SOC was issued in December 2017.  However, the Veteran did not file a substantive appeal and information obtained from VA's Veterans Appeals and Control Locator System (VACOLS) reflects that the appeal as to the right knee issue was closed in February 2018 for "failure to respond."  Hence, this issue has not been certified to the Board for adjudication (via a VA Form 8, Certification of Appeal) and will not be further addressed.

Furthermore, the Board points out that the RO denied service connection for posttraumatic stress disorder, hypertension, peptic ulcer, trochanteric bursitis of the right hip, adjustment disorder, and hearing loss by way of a September 2016 rating decision.  The Veteran filed a timely NOD with this decision in March 2017.  In a March 2017 letter, the AOJ acknowledged that the Veteran's NOD was received.  Moreover, VACOLS shows that the AOJ has acknowledged receipt of the NOD and that additional action is pending.  As such, this situation is distinguishable from that in Manlincon, 12 Vet. App. at 238, where an NOD had not been recognized.  As the Veteran's NOD with the September 2016 rating decision has been acknowledged by the AOJ and further action is pending, the Board declines to remand the issues adjudicated in the September 2016 rating decision for issuance of an SOC.  Rather, these issues may be the subject of a future Board decision, if necessary.

As for the matter of representation, the Board notes that the Veteran had appointed a private attorney as his representative in August 2010.  In August 2016, the Veteran notified VA that he had requested to revoke the attorney as his representative.  Thus, the Board recognizes the Veteran is now preceding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2017) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the matter of entitlement to service connection for a left knee disorder is set forth below.  The remaining claims for higher ratings for recurrent right foot strain and back disability are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has current left knee degenerative arthritis and meniscal tear, and competent, probative medical opinion evidence on the question of whether the Veteran's left knee disability is proximately due to his service-connected recurrent right foot strain and right knee disability (diagnosed as quadriceps tendonitis, bursitis, and medial collateral strain) is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee degenerative arthritis and meniscal tear, as secondary to service-connected recurrent right foot strain and right knee disability, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's fully favorable decision on the claim for service connection for a left knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309 (a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that, there is actually no specific evidence or argument that the claimed disability had its onset during, or is otherwise directly related to, the Veteran's active military service.  However, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently diagnosed left knee disabilities, as secondary to service-connected recurrent right foot strain and right knee disability, is warranted.
Turning to the elements of secondary service connection, in  this case, reports of VA knee examinations dated in October 2015 and January 2018 reveal that the Veteran has been diagnosed as having left knee degenerative arthritis and meniscal tear.  Thus, current left knee disabilities have  been demonstrated.

On the question of medical etiology of the current left knee disability, the Board notes that there are conflicting medical opinions with respect to whether the Veteran's current disability is proximately due to his service-connected right foot and knee disabilities.  The Board, therefore, must assess the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a June 2009 letter, T. Peterson, M.D. opined  that it was "more likely that the evidence of 20 year[s] of treatment for a right foot injury and right knee injury was a factor and in a relation to" the Veteran's need for left knee arthroscopic surgery in February 2009 to repair meniscus.  Dr. Peterson noted that this chain of events is common among other similar patients, but he did not provide any further explanation or reasoning for his opinion.

The physician who conducted a March 2010 VA knee examination opined that the Veteran's left knee disability was not likely ["less likely than not"] directly related to his right foot strain.  There was no further explanation or rationale provided for this opinion.

In a November 2010 letter, Dr. Peterson stated that he had reviewed relevant records in the Veteran's claims file, including copies of his service treatment records, VA examinations, and MRI reports.  He explained that the Veteran's right knee was injured in service on a direct basis in January 1989 when another soldier stepped on his knee.  An MRI in August 2010 revealed an injury to the quadriceps tendon and the Veteran reported that this is the area of his knee that was injured in service.  Dr. Peterson then opined that it was "more likely than not that [the Veteran's] left knee problems have developed on a secondary basis."  He reasoned that the Veteran sustained a Lisfranc fracture of the right foot in 1988 and a right knee injury in 1989, and that these injuries had altered his gait and caused degenerative injuries of the knee, including patella-femoral syndrome and medial meniscus degenerative tear.

In an August 2013 letter, Dr. Peterson explained that it was "more likely than not for a patient with an injury to the right leg to develop an abnormal gait to take the weight of gravity off the right leg."  The Veteran sustained both a Lisfranc fracture of his right foot and a partial rupture of the quadriceps tendon of his right knee.  Injuries to two joints on the same right side would likely ("more likely than not") cause an even more abnormal gait pattern.  The degenerative problems on the uninjured side (the left side in this case) would likely ("more likely than not") take several years to develop.  This was the case for the Veteran, who sought medical treatment for his left knee in 2005 when he was diagnosed as having left knee tendonitis.  It is typical for degenerative problems due to an abnormal gait pattern to wax and wane during the first decade, and one does not often seek medical attention.  During the second decade, the symptoms become more chronic and severe, and this is when the condition shows up in medical records.  In this case, the Veteran's left medial meniscus was found to be macerated.  This pattern is medically indicative of a degenerative condition caused by an abnormal gait over a long period of time.  During Dr. Peterson's 38 years of clinical experience, he had seen many cases of injuries to one leg causing degenerative tissue damage to the opposite knee over a span of many years.  With respect to the Veteran, the continued abnormal gait caused by the service-connected injuries to his right side resulted in irreversible tissue damage to his left knee, which required surgery in 2009.  Dr. Peterson concluded that "[g]iven the clear cause and effect relationship between the service-connected injuries to the right foot and knee and the degenerative left knee condition, there is a sound medical basis for [the Veteran's] claim."

The physician who conducted the October 2015 VA knee examination opined that the Veteran's left knee disability was not likely related to his right knee disability.  The examiner reasoned that the Veteran had a normal gait, that there was no objective evidence of compensating for the right knee condition, and that osteoarthritis is part of the normal aging process.

The physician who conducted the January 2018 VA knee examination opined that the Veteran's left knee disability was not likely (not "at least as likely as not"/"50 percent or greater probability") proximately due to or the result of his service-connected right knee disability, right foot disability, bilateral sciatic neuropathy, or lumbar/thoracic spine disabilities.  He reasoned that there are multiple causes for osteoarthritis listed in medical literature and that medical literature is controversial regarding secondary causes for musculoskeletal biomechanical degenerative changes.  The literature supporting secondary causes are based on empirical evidence, not scientific double-bind studies.  Physical examination of the Veteran revealed no characteristic calluses or shoe wear, which would be consistent with a significant altered gait.  Based on the written medical reports, the first indication for evaluation and treatment of the left knee occurred in 2005 after the Veteran hyperextended his knee while lifting.  This is a frequent cause for an acute tear of the meniscus and subsequent degenerative osteoarthritis after surgery.

The June 2009 and March 2010 opinions are accorded  minimal, if any, probative weight because neither is  accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The October 2015 opinion is also of limited probative value because it is partly based on the fact that there was no evidence of any gait abnormality during the October 2015 examination.  While this finding is accurate to the extent that the Veteran's gait was normal during that examination, the examiner who provided the October 2015 opinion did not acknowledge or comment upon evidence in the claims file that the Veteran has experienced an abnormal gait and problems with ambulation due to his service-connected right knee and foot disabilities.  For example, during June 2010 VA knee and back examinations he walked with a significant limp due to right lower extremity pain and he was unable to walk on his right toes because of foot and ankle pain.

By contrast, the November 2010, August 2013, and January 2018 opinions are based upon examination/treatment of the Veteran and a review of his medical records and reported history, and they are each accompanied by specific,  stated rationale that is  consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  Id.  While these opinions are not dispositive, they were expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding medical etiology or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the competent and probative evidence of record, the Board finds that, at the very least, the medical opinion evidence is in relative equipoise  as to whether the Veteran's current left knee disorder (diagnosed as left knee degenerative arthritis and meniscal tear) is proximately due to his service-connected right foot and knee disabilities.  Resolving all reasonable doubt on the medical nexus question in the Veteran's favor, the Board concludes that the criteria for secondary service connection for the currently diagnosed left knee disorders  are met.


RDER

Service connection for left knee degenerative arthritis and meniscal tear, as secondary to service-connected recurrent right foot strain and right knee disability, is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims for higher ratings for recurrent right foot strain and right knee disability is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the service-connected back disability, the Court has held that, to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was most recently afforded a VA back examination in May 2016 to obtain information as to the severity of his service-connected back disability.  The report of the examination reflects that the ranges of active motion of the thoracolumbar spine were reported and that there was no evidence of pain with weight-bearing.  However, the Board cannot discern from the examination report whether the Veteran's thoracolumbar spine was tested for pain in non-weight-bearing.  Also, the ranges of passive motion of the thoracolumbar spine were not provided.  See Correia, 28 Vet. App. at 168-170;
38 C.F.R. § 4.59 (2017).

The Board further notes that obtaining a retrospective medical opinion addressing the severity of the service-connected back disability since the July 15, 2001 effective date of the award of service connection would also aid in the resolution of the claim for a higher initial rating.  See, e.g., Chotta v. Peake, 22 Vet. App. 80   (2008).  In this regard, the first VA examination to obtain information as to the severity of the service-connected back disability was not conducted until March 2010.  Moreover, the pertinent criteria for rating back disabilities were amended during the claim period, effective September 26, 2003, and there is currently insufficient information to properly rate the Veteran's back disability under the appropriate rating criteria in effect prior to September 26, 2003.

Given the lack of all necessary findings pertaining to the presence of pain on both active and passive motion and both weight bearing and non-weight bearing and pertaining to the severity of the service-connected back disability during the entire period on appeal, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected back disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As for the service-connected right foot disability, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508   (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508   (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence suggests that the Veteran's service-connected right foot disability may have worsened since his last VA examination in May 2016.  For example, the May 2016 examination report reflects that the Veteran did not report any right foot pain and that examination of the foot revealed no tenderness or swelling.  VA treatment records dated in December 2017, however, indicate that the Veteran injured his right foot/ankle in a trip and fall and that he subsequently experienced worsening foot and ankle pain.  Examination revealed diffuse tenderness and edema to the dorsum of the foot.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected right foot disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Hence, the AOJ should arrange for the Veteran to undergo VA back and foot examinations by an appropriate physician.  The Veteran is hereby notified that failure to report to a scheduled examination without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the San Diego Vista electronic records system (dated to June 2002), contained in the Las Vegas Vista electronic records system (dated to January 2018), contained in the Portland Vista electronic records system (dated to December 2010), from the Roseburg VA Health Care System (dated to September 2015), and from the VA Eastern Colorado Health Care System (dated to May 2016).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each higher rating claims should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the San Diego Vista electronic records system (dated since June 2002), contained in the Las Vegas Vista electronic records system (dated since January 2018), contained in the Portland Vista electronic records system (dated since December 2010), from the Roseburg VA Health Care System (dated since September 2015), and from the VA Eastern Colorado Health Care System (dated since May 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected back disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the thoracolumbar spine on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome-specifically,  comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with his back disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Finally, after examination of the Veteran and review of his documented medical history and lay assertions, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since July 15, 2002, the record reflects any change(s) in the severity of the service-connected back disability; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date

In particular, for each period, the examiner should describe the severity of any limitation of motion of the thoracolumbar spine (in degrees of motion, if possible) and should comment on the presence or absence of any listing of the whole spine to the opposite side, positive Goldthwaite's sign, narrowing or irregularity of joint space, abnormal mobility on forced motion, muscle spasms on extreme forward bending, and r spinal ankylosis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected right foot disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report),

 All symptoms relative to the Veteran's right foot disability should be set forth in detail.  The examiner should also provide an assessment as to the e the level of impairment caused by all symptoms associated with the service-connected disability as  "moderate," "moderately severe," or "severe" disability of the foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for recurrent right foot strain and back disability in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is  appropriate).

Notably, the pertinent criteria for rating back disabilities were amended during the claim period for the Veteran's service-connected back disability, effective September 26, 2003.  When adjudicating the claim for a higher initial rating for the service-connected back disability, rate the disability using the criteria for rating back disabilities that were in effect both prior to and since September 26, 2003.  

8.  If any full benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes discussion of the reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


